     Case 4:21-cv-00757 Document 1 Filed on 03/08/21 in TXSD Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


GABBANELLI ACCORDIONS                       §
& IMPORTS, LLC                              §
                                            §
                      Plaintiff,            §
                                            §       Civil Action No. 4:21-cv-757
v.                                          §
                                            §       JURY TRIAL DEMANDED
JAMES E. LAABS, individually, and           §
doing business as JIM LAABS MUSIC           §
STORE and JIM LAABS MUSIC                   §
                                            §
                      Defendant.            §

                                        COMPLAINT

       Gabbanelli Accordions & Imports, LLC (“Plaintiff” or “Gabbanelli”), through its

undersigned counsel, file this Complaint against Defendant James E. Laabs individually and doing

business as Jim Laabs Music Store and Jim Laabs Music (“Defendant”), alleges as follows:

                                          I.
                                   NATURE OF ACTION

       1.     This is an action for trademark infringement and unfair competition under the

Lanham Act (15 U.S.C. § 1052, et seq.), and trademark infringement and unfair competition under

Texas common law.

       2.     Plaintiff’s claims arise from Defendant’s unauthorized use of Plaintiff’s federally

registered trademark placed on Defendant’s products, namely, accordions, and emphasized in

Defendant’s marketing, advertising, promotion, offering for sale, and/or sale of Defendant’s

accordions. As set forth below, Defendant’s acts of trademark infringement and unfair competition

have been deliberate and intentional to create a false connection to Plaintiff all resulting in

Defendant’s enrichment at Plaintiff’s expense. Defendant’s conduct also has caused and will cause


                                                1
      Case 4:21-cv-00757 Document 1 Filed on 03/08/21 in TXSD Page 2 of 14




irreparable harm to Plaintiff. Therefore, as set forth below Plaintiff is entitled to monetary

damages and injunctive relief to stop Defendant from continuing to exploit Plaintiff’s trademark

in violation of federal and state law.

                                                II.
                                              PARTIES

        3.      Plaintiff Gabbanelli Accordions & Imports, L.L.C. is a Texas limited liability

company with its principal place of business in Houston, Texas.

        4.      Upon information and belief, Defendant James E. Laabs is an individual doing

business as Jim Laabs Music Store and as Jim Laabs Music having a principal place of business at

1045 Main Street, Stevens Point WI 54481. Defendant may be personally served with process at

his principal place of business located at 1045 Main St, Stevens Point, WI 54481.

                                            III.
                                 JURISDICATION AND VENUE

        5.      This Court has subject-matter jurisdiction over this action pursuant to 15 U.S.C. §

1121 and 28 U.S.C. §§ 1331, 1338(a) in that this matter is a civil action arising under the

Constitution, laws, or treaties of the United States, namely, under the trademark laws of the United

States, 15 U.S.C. § 1051, et seq. This Court has supplemental jurisdiction over Plaintiff’s state

law claims under 28 U.S.C. § 1367.

        6.      This Court has personal jurisdiction over Defendant because Defendant directs his

infringing actions toward consumers located in the State of Texas and this Judicial District.

        7.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) because

Defendant conducts business in, and directs busines to, this Judicial District; and because a

substantial part of the events or omissions giving rise to the claims occurred in this Judicial District.




                                                   2
      Case 4:21-cv-00757 Document 1 Filed on 03/08/21 in TXSD Page 3 of 14




                                            IV.
                                   FACTUAL BACKGROUND

        8.      For over 50 years, Gabbanelli through its predecessors-in-interest John and Louise

Gabbanelli has designed, promoted, offered for sale, and sold accordions. All of Gabbanelli’s

accordions have been and currently are manufactured under Gabbanelli’s direction and control to

ensure their high quality. As a result, Gabbanelli is extremely well known to the public as the

source of high-quality accordions.      Indeed, many well-known musical groups proudly play

Gabbanelli’s accordions and include Gabbanelli’s accordions on their own promotional and

advertising materials.

        9.      As part of Gabbanelli’s extensive efforts to distinguish its accordions from those of

third parties, Gabbanelli promotes and markets its accordions in a way that emphasizes its

trademarks. One such trademark is the design mark shown in U.S. Trademark Registration No.

4,391,927 (“Mark”) which issued August 27, 2013, for accordions (“the ‘927 Registration”). A

true and correct copy of the ‘927 Registration is attached hereto as Exhibit A and is incorporated

herein in its entirety.

        10.     Gabbanelli owns the Mark and the ‘927 Registration.

        11.     The ‘927 Registration is valid, subsisting, and in full force and effect.

        12.     The ‘927 Registration is incontestable pursuant to 15 U.S.C. § 1065.

        13.     Federal registration of Gabbanelli’s Mark is prima facie evidence of Gabbanelli’s

exclusive right to use the registered mark in connection with accordions. 15 U.S.C. § 1057(b).

        14.     Due to Gabbanelli’s continuous use of Gabbanelli’s Mark on and in connection

with its accordions, and the substantial goodwill developed by Gabbanelli in connection with

Gabbanelli’s Mark, the public has come to recognize Gabbanelli as the source of accordions

bearing Gabbanelli’s Mark.        Accordingly, Gabbanelli owns valuable trademark rights to



                                                  3
      Case 4:21-cv-00757 Document 1 Filed on 03/08/21 in TXSD Page 4 of 14




Gabbanelli’s Mark to the exclusion of other’s use of the Mark on or in connection with similar or

related products and services.

       15.     Gabbanelli has used the Mark in interstate commerce continuously since at least

2012 and as a result Gabbanelli’s Mark is associated exclusively with Gabbanelli for use with

accordions.

       16.     Other than infringement by a third party such as Defendant, Gabbanelli’s use of the

Mark in the United States in connection with accordions has been exclusive. As a result of this

exclusive, long, and widespread use of the Mark by Gabbanelli, there is substantial recognition

and association of the Mark with Gabbanelli by the consuming public for accordions as evidenced

by the ‘927 Registration.

       17.     Gabbanelli recently learned that Defendant has continued to distribute, offer for

sale, and sell accordions bearing Gabbanelli’s Mark despite previously being advised to stop and

representing that he would in fact stop such acts. Specifically, Defendant advertises, promotes,

sells, and offers for sale accordions that have Gabbanelli’s Mark engraved on Defendant’s

accordions.   Defendant prominently displays Gabbanelli’s Mark in photographs used in

Defendant’s advertising on internet websites such as those found at the following URLs:

http://www.Reverb.com, http://www.eBay.com, and https://www.jimlaabsmusicstore.com, all of

which allow a customer to directly purchase Defendant’s accordions and have those accordions

shipped to the customer regardless of where the customer is located. The website located at URL

https://jimlaabsmusicstore.com is operated and controlled by Defendant.               All recent

advertisements of Defendant on these websites include photographs showing different angles of

the infringing accordions in which Gabbanelli’s Mark can be seen. In addition, Defendant’s

advertisements on these websites include a “close-up” photograph of one corner of Defendant’s




                                                4
      Case 4:21-cv-00757 Document 1 Filed on 03/08/21 in TXSD Page 5 of 14




accordions focused on Gabbanelli’s Mark engraved on Defendant’s accordions. By including

Gabbanelli’s Mark on Defendant’s accordions and in Defendant’s promotions, marketing, and

advertisements, Defendant is infringing on Gabbanelli’s trademark rights. Given the identity of

Defendant’s products to Gabbanelli’s products, and the inclusion of Gabbanelli’s Mark as part of

Defendant’s sales activities, there is a substantial likelihood that consumers will be confused,

misled, or deceived as to the source of Defendant’s accordions. Moreover, Defendant’s infringing

and competing products create a false impression that Defendant’s accordions are connected to,

endorsed by, approved by, affiliated with, associated with, or sponsored by Gabbanelli. Such

confusion as to source or affiliation between Defendant’s accordions and Gabbanelli diminishes

the value of Gabbanelli’s Mark.

       18.     Since at least 2013, Defendant has been aware of Gabbanelli’s valuable trademark

rights in its Mark. In fact, on multiple occasions Defendant has been expressly warned in writing

to stop his false association and infringing activity. On at least two occasions, Defendant expressly

told Gabbanelli that it would stop.        Despite these representations Defendant continues to

knowingly engage in these infringing activities. For example, since March 2020, Gabbanelli has

been required to notify the operators of the websites www.Reverb.com and www.eBay.com

collectively eight (8) times to alert them to the fact that Defendant was selling and offering for sale

Defendant’s infringing accordions on those websites. Each time Gabbanelli so advised the

operators of the websites www.Reverb.com and www.eBay.com, those operators removed

Defendant’s infringing listings after, on information and belief, advising Defendant of

Gabbanelli’s assertion of its trademark rights. Despite having the listings removed, Defendant

never complained or objected to Gabbanelli having those listings removed. Instead, Defendant

simply relisted the infringing accordions on those websites up until recently when Defendant




                                                  5
      Case 4:21-cv-00757 Document 1 Filed on 03/08/21 in TXSD Page 6 of 14




stopping using the website www.Reverb.com to sell his infringing accordions. However, as of the

filing of this action, Defendant continues to use the website www.eBay.com the website located

at URL https://www.jimlaabsmusicstore.com to promote and sell the infringing accordions. Thus,

as of the filing of this action, Defendant has ignored Plaintiff’s demand and continues to use

Gabbanelli’s Mark and to promote and advertise his infringing accordions.

       19.     Due to Defendant’s continued infringement of Gabbanelli’s Mark, in a letter dated

January 27, 2021, and received by Defendant on February 3, 2021, Gabbanelli advised Defendant

that Defendant was infringing Gabbanelli’s Mark and demanded that Defendant immediately cease

such infringement. Defendant never responded to Gabbanelli’s demand and instead continued, at

least through the filing of this Complaint, to advertise and offer for sale – and presumably sell –

the infringing accordions through Defendant’s website www.jimlaabsmusicstore.com. Therefore,

Defendant’s infringement of Gabbanelli’s Mark has been intentional and willful.

       20.     As result of Defendant’s use of Plaintiff’s Mark, there is an appearance to

customers and potential customers that Defendant is endorsed by, related to, affiliated with,

associated with, sponsored by, approved by, or connected to Gabbanelli. On information and

belief, Defendant desires consumers of Defendant’s infringing accordions to believe Defendant is

endorsed by, related to, connected to, associated with, sponsored by, or affiliated with Gabbanelli

to create the impression that Defendant’s accordions have the same attributes as those sold by

Gabbanelli. Further on information and belief, Defendant’s intent in using Gabbanelli’s Mark is

to create an association in consumers’ minds between Gabbanelli and Defendant due to the success

and popularity of the Gabbanelli’s name and reputation.         On information and belief, this

impression to the consumers and association in their minds was a factor in Defendant’s decision

to use Gabbanelli’s Mark on his accordions.




                                                6
      Case 4:21-cv-00757 Document 1 Filed on 03/08/21 in TXSD Page 7 of 14




        21.     Both of Gabbanelli’s and Defendant’s customers and potential customers are

individuals seeking to purchase an accordion. Further, Gabbanelli and Defendant promote and sell

their accordions through identical or substantially identical channels of trade, namely, through

retail stores and online.

        22.     Defendant has no license, authority, or other permission from Gabbanelli to use

Gabbanelli’s Mark on or in connection with Defendant’s products or services.

        23.     Defendant has been engaging in the above-described activities knowingly and

intentionally, with reckless disregard or willful blindness to Gabbanelli’s rights, or with bad faith,

for the purpose of trading on the goodwill and reputation of Gabbanelli’s Mark.

        24.     Defendant’s activities, as described above, are likely to create a false impression

and deceive consumers, the public, and the trade into believing that there is a connection or

association between Defendant, and his products and services, and Gabbanelli.              Moreover,

Defendant’s activities, as described above, will require Gabbanelli to expend money, time, and

effort in its marketing and promotional activities that it would otherwise not be required to spend

had Defendant not used Gabbanelli’s Mark. These additional costs and expenses of Gabbanelli

are due solely to Defendant’s activities, as described herein, so that Gabbanelli can correct

Defendant’s confusing acts and to maintain the value of Gabbanelli’s Mark.

                     COUNT I - TRADEMARK INFRINGEMENT
               AND UNFAIR COMPETITION UNDER THE LANHAM ACT

        25.     Gabbanelli repeats and realleges the allegations set forth in paragraphs 1-24 of this

Complaint as if fully set forth herein.

        26.     Defendant, without authorization from Plaintiff, has used and is continuing to use

Gabbanelli’s federally registered trademark on and in connection with Defendant’s accordions.

Defendant’s improper use of Gabbanelli’s Mark and sale of products by using Gabbanelli’s Mark



                                                  7
      Case 4:21-cv-00757 Document 1 Filed on 03/08/21 in TXSD Page 8 of 14




is likely to cause confusion among consumers as to the source or affiliation by Defendant’s

accordions and constitutes infringement of Gabbanelli’s trademark rights in violation of the

Lanham Trademark Act (“Lanham Act”).

          27.   Defendant’s use of Gabbanelli’s Mark violates Section 32 of the Lanham Act

prohibiting the unauthorized use of a trademark which is likely to cause confusion. See 15 U.S.C.

§ 1114.

          28.   Defendant’s unauthorized use in commerce of Gabbanelli’s Mark constitutes unfair

competition which is likely to cause mistake or deception as to affiliation, connection, or

association of Defendant and his goods and services with Gabbanelli, or as to the origin,

sponsorship, or approval of Defendant’s goods and services by Gabbanelli, or that there is an

association, affiliation or connection between Defendant’s goods and services and Gabbanelli,

including by both forward confusion and reverse confusion, in violation of Section 43(a) of the

Lanham Act, 15 U.S.C. § 1125(a).

          29.   The foregoing acts of Defendant are intended to cause, and are likely to cause,

confusion, mistake, and deception among consumers, the public, and the trade as to whether

Defendant’s products and services originate from, or are related to, connected to, associated with,

affiliated with, sponsored by, or endorsed by Gabbanelli.

          30.   Defendant has acted with knowledge of Gabbanelli’s ownership of Gabbanelli’s

Mark, and with deliberate intention or willful blindness to unfairly benefit from the incalculable

goodwill symbolized thereby.

          31.   Upon information and belief, Defendant has made and will continue to make profits

and/or gains to which it is not in law or equity entitled due to Defendant’s violation of Gabbanelli’s

rights.




                                                  8
      Case 4:21-cv-00757 Document 1 Filed on 03/08/21 in TXSD Page 9 of 14




          32.   Upon information and belief, Defendant intends to continue his infringing acts,

unless enjoined by this Court.

          33.   As a direct and proximate result of Defendant’s violations of the Lanham Act,

Gabbanelli has suffered and will continue to suffer irreparable harm to its goodwill, brand,

reputation, and business interests.

          34.   Defendant is currently selling his infringing accordions in connection with

Gabbanelli’s Mark and will continue to do so unless enjoined from doing so by this Court.

Defendant’s acts have damaged and will continue to damage Gabbanelli. If Defendant continues

to sell under Gabbanelli’s infringing mark, the distinctiveness of Gabbanelli’s Mark will be

diminished or destroyed. Gabbanelli also will lose its goodwill created by its Mark. Thus, the

continuing acts of Defendant are jeopardizing the goodwill of Gabbanelli and its valuable Mark,

and such acts have caused and are causing irreparable injury to Gabbanelli and to the consuming

public. Unless the acts of the Defendant complained of herein are enjoined by this Court, they

will continue to cause irreparable injury to Gabbanelli and to the public, for which there is no

adequate remedy at law because injury to its goodwill, brand, reputation, and business interests, as

well as confusion and deception among consumers, cannot be quantified, and such injury cannot

be fully compensated by a monetary amount. Accordingly, Gabbanelli is entitled to injunctive

relief pursuant to 15 U.S.C. § 1116.

          35.   Additionally, Gabbanelli seeks an accounting and disgorgement of Defendant’s

profits and Gabbanelli’s actual and consequential damages and/or statutory damages resulting

from Defendant’s infringing acts. Moreover, Gabbanelli seeks punitive, additional, and enhanced

damages from Defendant due to his intentional and willful violation of Gabbanelli’s trademark

rights.




                                                 9
     Case 4:21-cv-00757 Document 1 Filed on 03/08/21 in TXSD Page 10 of 14




        36.    Because Defendant’s actions were taken and continue in willful, deliberate, and/or

intentional disregard of Plaintiff’s rights, Plaintiff is entitled to recover damages (including

trebling of damages), costs, and attorneys’ fees pursuant to 15 U.S.C. § 1117(a).

              COUNT II - COMMON LAW TRADEMARK INFRINGEMENT
                           AND UNFAIR COMPETITION

        37.    Gabbanelli repeats and re-alleges the allegations of paragraphs 1-36 of this

Complaint as if fully set forth herein.

        38.    Gabbanelli owns all rights, title, and interest in and to Gabbanelli’s Mark, including

all common law rights in the Mark and Gabbanelli has built up valuable goodwill in Gabbanelli’s

Mark.

        39.    Defendant’s actions, as described herein, constitute common law trademark

infringement and common law unfair competition. Defendant’s unauthorized and wrongful use of

Gabbanelli’s Mark in commerce on and in connection with Defendant’s accordions, is likely to

deceive, mislead, and confuse consumers as to origin, sponsorship, or approval of Defendant’s

accordions, including by both forward confusion and reverse confusion, and therefore constitutes

trademark infringement and unfair competition under the common law of Texas.

        40.    With full knowledge of Gabbanelli’s Mark, Defendant has traded, and continues to

trade, on the goodwill associated with Gabbanelli’s Mark, and misled the public into assuming a

connection between Defendant’s infringing accordions and Gabbanelli. Defendant’s actions are

with the knowledge of Gabbanelli’s Mark and with the intent to cause confusion and/or trade on

Gabbanelli’s reputation and goodwill.

        41.    Defendant’s acts of trademark infringement and unfair competition are likely to

cause confusion and, mislead and deceive the public as to the source of Defendant’s infringing

accordions, permit Defendant to pass off his infringing accordions as being affiliated with,



                                                10
     Case 4:21-cv-00757 Document 1 Filed on 03/08/21 in TXSD Page 11 of 14




endorsed by, connected to, related to, associated with, or sponsored by Gabbanelli, and falsely

suggest a connection between the Defendant and Gabbanelli and, unless restrained by this Court,

will continue to do so, in violation of the common law of the State of Texas, and to the detriment

of Gabbanelli and the unjust enrichment of Defendant.

          42.   Upon information and belief, Defendant has made and will continue to make profits

and/or gains to which it is not in law or equity entitled due to Defendant’s violation of Gabbanelli’s

rights.

          43.   Upon information and belief, Defendant intends to continue his infringing acts,

unless enjoined by this Court.

          44.   As a direct and proximate result of Defendant’s acts of common law trademark

infringement and unfair competition, Gabbanelli has suffered and will continue to suffer

irreparable harm to its goodwill, brand, reputation, and business interests.

          45.   Defendant is currently selling his infringing accordions in connection with

Gabbanelli’s Mark and will continue to do so unless enjoined from doing so by this Court.

Defendant’s acts have damaged and will continue to damage Gabbanelli. If Defendant continues

to sell under Gabbanelli’s infringing mark, the distinctiveness of Gabbanelli’s Mark will be

diminished or destroyed. Gabbanelli also will lose its goodwill created by its Mark. Thus, the

continuing acts of Defendant are jeopardizing the goodwill of Gabbanelli and its valuable Mark,

and such acts have caused and are causing irreparable injury to Gabbanelli and to the consuming

public. Unless the acts of the Defendant complained of herein are enjoined by this Court, they

will continue to cause irreparable injury to Gabbanelli and to the public, for which there is no

adequate remedy at law because injury to its goodwill, brand, reputation, and business interests, as

well as confusion and deception among consumers, cannot be quantified, and such injury cannot




                                                 11
     Case 4:21-cv-00757 Document 1 Filed on 03/08/21 in TXSD Page 12 of 14




be fully compensated by a monetary amount. Accordingly, Gabbanelli is entitled to injunctive

relief under Texas law.

       46.     Additionally, Gabbanelli seeks an accounting and disgorgement of Defendant’s

profits and Gabbanelli’s actual and consequential damages caused by Defendant’s acts which are

likely to result in confusion among the public. Moreover, Gabbanelli seeks punitive and enhanced

damages for Defendant’s intentional and willful violation of Gabbanelli’s trademark rights.

       47.     Defendant’s actions at all times relevant to this action have and continue to be

knowing, intentional, wanton, willful, malicious, in bad faith, and oppressive, and based on

information and belief, have resulted from fraud, malice, and/or gross negligence and with

deliberate intention or willful blindness to unfairly benefit from the incalculable goodwill

symbolized by Gabbanelli’s Mark. Accordingly, Gabbanelli is entitled to recovery all damages,

actual and punitive, its costs, and its attorneys’ fees as permitted by Texas law.

                       REQUEST FOR MONETARY RELIEF,
               TREBLE DAMAGES AND ATTORNEYS’ FEES AND COSTS

       48.     Gabbanelli repeats and re-alleges the allegations of paragraphs 1-47 of this

Complaint as if fully set forth herein.

       49.     The acts of Defendant complained of above have resulted in trademark

infringement and unfair competition. Accordingly, pursuant to 15 U.S.C. § 1117(a), Gabbanelli

is entitled to recover 1) Defendant’s profits; 2) any damages sustained due to Defendant’s

infringing acts; and 3) the costs associated with these causes of action.

       50.     Moreover, Gabbanelli is entitled to an award of treble damages pursuant to 15

U.S.C. § 1117(b), as well as an award of punitive damages under state law due to the extenuating

circumstances of this case, Defendant’s intentional use of the Mark, and his gross, wanton,

intentional, and/or willful conduct.



                                                 12
     Case 4:21-cv-00757 Document 1 Filed on 03/08/21 in TXSD Page 13 of 14




       51.     Furthermore, due to Defendant’s actions, Gabbanelli has been required to retain the

services of counsel to represent it in this matter and has been forced to incur and continues to incur

attorneys’ fees to enforce its trademark rights. These fees and expenses are necessary and

reasonable to prosecute this matter. Accordingly, Gabbanelli requests that it be granted an award

of attorneys’ fees and costs due to Defendant’s violation of Gabbanelli’s rights.

                                 DEMAND FOR JURY TRIAL

       52.     Plaintiff Gabbanelli Accordions & Imports, LLC hereby demands a trial by jury of

any and all issues triable of right by a jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure.

                                 CONCLUSION AND PRAYER

       WHEREFORE, Gabbanelli Accordions & Imports, L.L.C. prays for entry of judgment:

       a.      finding that Defendant has willfully infringed U.S. Trademark Registration No.
               4,391,927 and Gabbanelli Accordions & Imports, L.L.C.’s common law trademark
               rights in Gabbanelli’s Mark;

       b.      finding that Defendant has willfully engaged in unfair competition by falsely and
               intentionally mislead consumers by directly or indirectly representing that
               Defendant’s accordions are endorsed by, related to, connected to, approved by,
               sponsored by, associated with, or affiliated with Gabbanelli Accordions & Imports,
               L.L.C.;

       c.      enjoining Defendant, his officers, directors, agents, employees, representatives,
               successors, assigns, if any, and those in privity or concert with them from further
               acts that would amount to infringement of U.S. Trademark Registration No.
               4,391,927, infringement of Gabbanelli Accordions & Imports, L.L.C.’s common
               law trademark rights in Gabbanelli’s Mark, or unfair competition under Federal or
               State law;

       d.      awarding Gabbanelli Accordions & Imports, L.L.C. all damages caused by the acts
               of Defendant and all profits of Defendant from acts complained of, and/or all costs
               to Gabbanelli Accordions & Imports, L.L.C. caused by Defendant’s activities
               complained of herein;

       e.      trebling the damages and profits awarded to Gabbanelli Accordions & Imports,
               L.L.C. as authorized by 15 U.S.C. § 1117;



                                                 13
    Case 4:21-cv-00757 Document 1 Filed on 03/08/21 in TXSD Page 14 of 14




      f.     granting Gabbanelli Accordions & Imports, L.L.C. pre-judgment and post-
             judgment interest on the damages caused to Gabbanelli Accordions & Imports,
             L.L.C. by reasons of Defendant’s activities complained of herein at the highest rates
             allowed by law;

      g.     finding that this is an exceptional case and awarding Gabbanelli Accordions &
             Imports, L.L.C. its reasonable and necessary attorneys’ fees in accordance with 15
             U.S.C. § 1117;

      h.     awarding Gabbanelli Accordions & Imports, L.L.C. punitive damages in an amount
             to be proven at trial;

      i.     awarding Gabbanelli Accordions & Imports, L.L.C. all its costs, attorneys’ fees,
             investigatory fees, and expenses to the full extent provided by 15 U.S.C. § 1117
             and 28 U.S.C. § 1920; and

      j.     awarding Gabbanelli Accordions & Imports, L.L.C. such other and further relief,
             at law or in equity, as the Court may deem just and proper under the circumstances.


                                           Respectfully submitted,

                                                   MATHENY LEGAL SERVICES
                                                   AND CONSULTING, PLLC

Dated: March 8, 2021                               By: /Anthony F. Matheny/
                                                          Anthony Matheny
                                                          Attorney-In-Charge
                                                          Texas State Bar No. 24002543
                                                          S.D. Texas Admission No. 303157
                                                          5955 Woodway Dr.
                                                          Houston, Texas 77057
                                                          Tel: 713-817-7062
                                                          Email: anthony@mathenylegal.com

                                                   ATTORNEY FOR PLAINTIFF
                                                   ALL TEXAS TITLE, INC.




                                              14
